Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on December 14, 2021.  Application No. 16/965,401, is a 371 of PCT/CN2019/073622, filed January 29, 2019, and claims foreign priority to Chinese applications Nos. CHINA 201810083566.3, and CHINA 201810082885.2, both filed January 29, 2018.  In a preliminary amendment filed July 28, 2020, Applicant cancelled claims 1-50 and added new claims 51-69.  Claims 51-69 are pending.  
Election/Restrictions
Applicant’s elections without traverse of the invention of Group I and the myosin inhibitor species of (-)-blebbistatin in the reply filed on December 14, 2021, are acknowledged.  Claims 54-56 and 62-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The elections were made without traverse in the reply filed on December 14, 2021. 
Please note that the nonelected invention of Group II is not subject to rejoinder upon finding allowable subject matter in the elected invention of Group I.  Amending or canceling these nonelected claims in response to this Office action is suggested. 
Claims 51-53 and 57-61 are examined below.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 51-53 and 57-61 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sander et al., US 2017/0065577 A1.  Sander discloses a method for destroying the homeostasis of cellular mechanical stress system (force generation/force sensing machinery of a cell), destroying cellular mechanical hardness, softening cells, or reducing fibrosis in tissues or organs, which comprises: administering the myosin inhibitor (-)-blebbistatin, to a subject in need thereof.  See Sander et al., p. 1 para. [0005]; see also Id., para. [0026].

Claims 51-53 and 57-61 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Southern et al., 291 J. Bio. Chem. 1-27 (2016) (cited on the July 28, 2020, IDS).  Southern discloses a method for destroying the homeostasis of cellular mechanical stress system, destroying cellular mechanical hardness, softening cells, or reducing fibrosis in tissues or organs (block the differentiation and migration of fibrotic lung fibroblasts), which comprises: administering the myosin inhibitor (-)-blebbistatin, to a subject in need thereof.  See Southern et al., p. 5, Col. 2., 2nd paragraph.  

Claims 51-53 and 57-61 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stefanovic, U.S. Patent No. 8,697,385.  Stefanovic discloses a method for destroying the homeostasis of cellular mechanical stress system, destroying cellular mechanical hardness,  .  

Claims 51-53 and 57-61 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kamiya et al., 45 Hepatology Research, 29-37 (2015) (cited on the July 28, 2020, IDS).  Kamiya discloses a method for destroying the homeostasis of cellular mechanical stress system, destroying cellular mechanical hardness, softening cells, or reducing fibrosis in tissues or organs, which comprises: administering the myosin inhibitor (-)-blebbistatin, to a subject in need thereof (by facilitating regeneration after severe and chronic liver injury).  See Kamiya et al., Abstract; see also Id., p. 31, Col. 2, 1st paragraph.  

Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625